Citation Nr: 1213040	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) from November 17, 2005, to February 12, 2007. 

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD from February 13, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, from December 1972 to October 1974 and from November 1974 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2007 rating decisions of the Waco, Texas Department of Veterans' Affairs (VA) Regional Office (RO). 

In July 2006, the RO held that service connection for PTSD was warranted and assigned an initial disability rating of 30 percent, effective July 17, 2005.  In March 2007, the RO determined that service connection was not warranted for residuals of a right knee injury.

During the pendency of this appeal, a January 2008 rating decision assigned a 70 percent rating from February 13, 2007.  As that rating is less than the maximum available rating, the issue remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).  The January 2008 rating decision also granted entitlement to a total disability rating based on individual unemployability (TDIU) effective February 13, 2007. 

The matter was remanded by the Board in November 2009, in order to afford the Veteran an opportunity to present testimony before a member of the Board.  In May 2010, the Veteran provided testimony on the issue of entitlement to increased disability ratings for PTSD at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In July 2010, the Board remanded the matter for additional evidentiary development.


The issue of entitlement to increased disability ratings for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A chronic a right knee disorder was not shown in service and the evidence of record is not in equipoise as to whether the Veteran experiences a current disorder of the right knee attributable to service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a right knee injury have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's and his spouse's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran alleges entitlement to service connection for residuals of a right injury that he sustained during service.  He asserts that he injured his right knee jumping from helicopters, while stationed in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson, 581 F.3d at 1313 (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, a review of the service treatment records for the Veteran's various periods of service reveals that they are silent as to any complaint of, treatment for, or diagnosis of a chronic right knee disability.  Rather, after the Veteran's period of service, he was afforded a VA examination in July 1970.  Notably, evaluation of the musculoskeletal system was within normal limits.  There was no evidence of serious diseases or injuries.  All joints of the upper and lower extremities demonstrated normal range of motion.  Additionally, separation evaluation from the Veteran's third period of service, a December 1976 evaluation of the lower extremities was also within normal limits.  

The first indication of a complaint regarding the Veteran's right knee was noted in June 2006.  At that time, the Veteran reported with a one month history of right knee pain  due to "twisting."  Pain was localized on the right medial joint.  A subsequent MRI of the right knee was abnormal and he was referred for x-rays.  

In October 2006, the Veteran's reported chief complaint was feelings of tightness in his right knee after walking for the past several months.  He denied any history of a specific injury to the right knee.  He denied any crackling, popping or locking of the right knee.  X-rays did not reveal any bone joint or soft tissue abnormality.  There was no evidence of trauma.  The MRI of the right knee had demonstrated a large tear of the posterior limb of the medial meniscus extending to the inferior surface.  Degenerative changes of the posterior limb of the lateral meniscus with possible internal tears.  The Veteran was diagnosed as having a right knee complex medical meniscal tear and a right knee degenerative lateral meniscal tear.  The examiner noted that since there was no displacement of the meniscus and the Veteran's symptoms did not show any effusion or limitation of motion he could be managed non-operatively for a t least a period of time, and may never actually require surgery unless his knee pain worsened or he began to experience swelling, or mechanical signs and symptoms.

In February 2007, the Veteran was afforded a VA examination.  The Veteran reported that he had been diagnosed as having a right knee medial meniscal tear in August 2006.  The Veteran believed that that this a residual problem as a result of his jumping out of helicopters during his service in Vietnam, in 1969.  He reported that he jumped out of a helicopter and twisted his knee; consequently, he experienced pain and swelling for a about a week that gradually resolved on its own.  He denied any in-service medical treatment other than a medical corpsman.  In the past year, he had experienced right knee pain, giving away, locking and swelling.  

Physical examination demonstrated normal skin color and temperature.  There was no effusion or scarring.  There was tenderness of the medial joint line.  Ligaments were intact, without laxity.  There was positive McMuray's for both pain and click medially.  Sensation was intact to light touch.  Motor strength and pulses were full.  The Veteran demonstrated full range of motion and there was no loss of motion, weakness, fatigability or coordination noted with repetitive testing.  X-rays demonstrated normal knees.  The Veteran was diagnosed as having right knee degenerative tears of the medial and lateral meniscus.  Based on the examination findings and a review of the claims file, the examiner opined that the Veteran's right knee condition was less likely than not related to his reported 1969 injury while on active duty.  The Veteran's right knee degenerative medical meniscal tear was more likely than not related to degenerative changes due to aging and repetitive stresses incurred during his civilian employment upon leaving the military.  

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for residuals of a right knee injury.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, VA treatment and examination has confirmed the presence of degenerative tears of the medial and lateral meniscus.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service.

With respect to the service incurrence, the service treatment records are entirely negative for any complaints, treatment or diagnoses relating to the right knee.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic right knee disability during service.  

In this case, the medical evidence of record does not contain an opinion that indicates that the Veteran's current right knee disability is etiologically or causally associated with service.  Rather, a VA examiner in 2007 specifically opined that the Veteran's right knee condition was less likely than not related to his reported 1969 injury while on active duty.  Instead, he attributed the Veteran's right knee degenerative medical meniscal tear to degenerative changes due to aging and repetitive stresses incurred during his civilian employment upon leaving the military.  As the conclusions reached by the 2007 VA examiner were based on review of the Veteran's lay history, service and post-service records, examination results, as well on clinical experience and knowledge and reference to the current state of medical as demonstrated in medical literature, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Further, regarding any direct assertions by the Veteran, his spouse and/or his representative concerning a relationship between the Veteran's right knee disorder and service, the Board notes that the matter of the etiology of the Veteran's right knee disorder is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran or his spouse are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186  (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of medical nexus have no probative value.  Moreover, to the extent that the holding in Jandreau can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address. 

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that he has experienced residuals of a right knee injury since 1969.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of right knee symptoms.  For example, post-service VA examination, dated in July 1970, showed a normal musculoskeletal system and lower extremities.  Additionally, separation examination, from the Veteran's third period of service, in December 1976 showed no indication of a right knee disorder.  The first post-service complaints of low back pain were in 2006, approximately 30 years after his last discharge from service.  For these reasons, the lay evidence of continuity of symptomatology is outweighed by the other competent evidence of record, and service connection is not warranted on this basis.

For all the foregoing reasons, the claim of entitlement to service connection for a residuals of a right knee injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a right knee injury is denied. 


REMAND

The Veteran alleges entitlement to increased disability ratings for his service connected PTSD, which has been assigned an initial disability rating of 30 percent from November 17, 2005, to February 12, 2007, and thereafter rated as 70 percent disabling. 

A review of the record demonstrates that the Veteran was last afforded a VA examination in January 2009.  Since then, the Veteran has testified that he experiences additional symptomatology associated with his PTSD, to include anhedonia, detachment from others hallucinations, panic attacks, sleep difficulties, poor memory.  He also reported that the he has been told that he behaves inappropriately.  In January 2012, the Veteran's spouse submitted that the Veteran's PTSD had worsened particularly his anger, irritability and memory.  Accordingly, the Board finds that a contemporaneous VA examination is warranted. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (reiterating that a re-examination should be requested when the evidence indicates there has been a material change in disability since the last examination); VAOPGCPREC 11-95.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file, since 2008. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


